                                                      Case 3:21-cv-00226-MMD-CLB Document 41 Filed 08/02/21 Page 1 of 5



                                                  1
                                                      William E. Peterson, Bar No. 1528
                                                  2   Janine C. Prupas, Bar No. 9156
                                                      SNELL & WILMER L.L.P.
                                                  3   50 West Liberty Street, Suite 510
                                                      Reno, Nevada 89501
                                                  4   Telephone: (775) 785-5440
                                                      FAX: (775) 785-5441
                                                  5   wpeterson@swlaw.com
                                                      jprupas@swlaw.com
                                                  6
                                                      Jennifer R. Ecklund admitted pro hac vice
                                                  7   Mackenzie S. Wallace admitted pro hac vice
                                                      John P. Atkins admitted pro hac vice
                                                  8   THOMPSON COBURN LLP
                                                      2100 Ross Ave., Suite 600
                                                  9   Dallas, TX 75201
                                                      Telephone: (972) 629-7100
                                                 10   FAX: (972) 629-7171
                                                      jecklund@thompsoncoburn.com
                                                 11   mwallace@thompsoncoburn.com
                                                      jatkins@thompsoncoburn.com
                                                 12
                                                      Attorneys for Plaintiff
             50 West Liberty Street, Suite 510
Snell & Wilmer




                                                 13
                  Reno, Ne vada 89501
                     LAW OFFICES

                      775.785.5440




                                                 14
                           L.L.P.




                                                                                     UNITED STATES DISTRICT COURT
                                                 15
                                                                                          DISTRICT OF NEVADA
                                                 16
                                                      PRIME HEALTHCARE SERVICES – RENO,            Case No. 3:21-cv-00226-MMD-CLB
                                                 17   LLC D/B/A SAINT MARY’S REGIONAL
                                                      MEDICAL CENTER,
                                                 18
                                                                       PLAINTIFF,                  PLAINTIFF’S MOTON TO STRIKE
                                                 19                                                EVIDENCE IN SUPPORT OF
                                                      VS.                                          DEFENDANTS’ MOTION TO DISMISS
                                                 20

                                                 21   HOMETOWN HEALTH PROVIDERS
                                                      INSURANCE COMPANY, INC.,
                                                 22   HOMETOWN HEALTH PLAN, INC., AND
                                                      HOMETOWN HEALTH MANAGEMENT
                                                 23   COMPANY,
                                                                       DEFENDANTS.
                                                 24

                                                 25

                                                 26

                                                 27

                                                 28

                                                      4829-1804-9524
                                                      Case 3:21-cv-00226-MMD-CLB Document 41 Filed 08/02/21 Page 2 of 5



                                                  1

                                                  2            Plaintiff Prime Healthcare Services – Reno, LLC d/b/a Saint Mary’s Regional Medical

                                                  3   Center (“Saint Mary’s”), by and through its attorneys of record, Snell & Wilmer L.L.P., moves this

                                                  4   Court for an Order striking the “Evidence of Coverage (“EOC”)” and the “Winter Declaration”

                                                  5   submitted and filed by Defendants as Dkt. 34-1.

                                                  6            This Motion is based on the following Memorandum of Points and Authorities and the

                                                  7   motions and pleadings on file herein.

                                                  8                        MEMORANDUM OF POINTS AND AUTHORITIES

                                                  9            Motions to Dismiss are to be decided based on what has been alleged in the Complaint.

                                                 10   Reference to matters outside the pleadings is not permissible. Notwithstanding these requirements,

                                                 11   Defendants attach and rely upon the “evidence of coverage” and “Winter Declaration” in their

                                                 12   Motion to Dismiss as Dkt. 34-1. None of this evidence was attached or referred to in Saint Mary’s
             50 West Liberty Street, Suite 510




                                                      Complaint, none is clearly integral to or relied on by Saint Mary’s Complaint, and each is therefore
Snell & Wilmer




                                                 13
                  Reno, Ne vada 89501
                     LAW OFFICES

                      775.785.5440




                                                 14   considered a matter outside the pleadings and subject to a motion to strike pursuant to Fed. R. Civ.
                           L.L.P.




                                                 15   P. 12.

                                                 16            A.      The “Evidence of Coverage” and the “Winter Declaration” Attached to
                                                                       Defendants’ Motion to Dismiss Must be Stricken.
                                                 17
                                                               Defendants improperly rely upon the “evidence of coverage” (“EOC”) and “Winter
                                                 18
                                                      Declaration” as support for its Motion to Dismiss. Fed. R. Civ. P. 12(d) requires that if, on a motion
                                                 19
                                                      under Rule 12(b)(6), “matters outside the pleadings are presented to and not excluded by the Court,
                                                 20
                                                      the motion must be treated as one for summary judgment under Rule 56.” See also Wright & Miller
                                                 21
                                                      Federal Practice & Procedure, §1366 (3d Ed.). Saint Mary’s requests the Court not consider, and
                                                 22
                                                      indeed strike, the evidence presented by Defendants’ in their Motion to Dismiss.
                                                 23
                                                               It is well-established that a Court may consider certain materials – documents attached to
                                                 24
                                                      the complaint; documents incorporated by reference in the complaint – without converting the
                                                 25
                                                      motion to dismiss into a motion for summary judgment. Van Buskirk v. CNN, 284 F.3d 977, 980
                                                 26
                                                      (9th Cir. 2002); Barron v. Reich, 13 F.3d 1370, 1377 (9th Cir. 2002). The Ninth Circuit has held
                                                 27
                                                      that “a court may consider evidence on which the complaint ‘necessarily relies’ if: (1) the complaint
                                                 28

                                                                                                     -2-
                                                      4829-1804-9524
                                                      Case 3:21-cv-00226-MMD-CLB Document 41 Filed 08/02/21 Page 3 of 5



                                                  1   refers to the document; (2) the document is central to the plaintiff’s claim; and (3) no party questions

                                                  2   the authenticity of the copy attached to the 12(b)(6) motion.” See Marder v. Lopez, 450 F.3d 445,

                                                  3   448 (9th Cir. 2006); Branch v. Tunnell, 14 F.3d 449, 453-54 (9th Cir. 1994), overruled on other

                                                  4   grounds by Galbriath v. Cty. of Santa Clara, 307 F.3d 1119 (9th Cir. 2002). Because these factors

                                                  5   are not present, the EOC and the “Winter Declaration” must be stricken in support of Defendants’

                                                  6   Motion to Dismiss.

                                                  7            Here, HH improperly submits evidence outside of the pleadings, including the “EOC”

                                                  8   allegedly for one of its 2020 HMO plans, attempting to force Saint Mary’s through a 12(b)(6)

                                                  9   motion to take a position on an evidentiary question before discovery. But as HH knows,

                                                 10   submission of such evidence is appropriate only if Saint Mary’s complaint refers to and relies on

                                                 11   the appended document, and no party questions its authenticity. Those conditions are not met. In

                                                 12   this case, Saint Mary’s did not plead the relevant EOC and does not rely on this EOC in its
             50 West Liberty Street, Suite 510
Snell & Wilmer




                                                 13   Complaint, because the EOC HH has attached to its Motion is a 2020 EOC which Saint Mary’s
                  Reno, Ne vada 89501
                     LAW OFFICES

                      775.785.5440




                                                 14   does not believe could have applied to any of the claims on the Claims List since none of the claims
                           L.L.P.




                                                 15   have dates of services after December 31, 2019. Saint Mary’s also does not concede that this

                                                 16   document is authentic: it is not that Saint Mary’s knows the document to be a forgery or something

                                                 17   other than what Ms. Winter claims, it is simply that Saint Mary’s lacks any information on which

                                                 18   to base such a concession, since Saint Mary’s has not seen the document before, and no discovery

                                                 19   has yet occurred whereby Saint Mary’s can investigate the document or its application to any claims

                                                 20   in this case, or the credibility of the sponsoring witness, Ms. Winters. Saint Mary’s specifically

                                                 21   objects to its introduction without discovery to investigate its authenticity and moves to strike it.

                                                 22   Taymuree v. Nat’l Collegiate Student Loan Tr. 2007-2, 16-CV-06138-YGR, 2017 WL 952962, at

                                                 23   *2 (N.D. Cal. Mar. 13, 2017) (“Here, plaintiffs challenge the authenticity of the evidence presented

                                                 24   by defendants . . . Accordingly, it would be improper for the Court to consider such evidence.”).

                                                 25   Thus, the EOC must be stricken in support of Defendants’ Motion to Dismiss.

                                                 26            Moreover, the Winter Declaration must be stricken because it does not refer to any

                                                 27   document or evidence attached or referred to in the complaint—indeed, it is essentially the

                                                 28   summary judgment testimony of a party witness. Admittedly, Ms. Winter’s testimony is of limited

                                                                                                      -3-
                                                      4829-1804-9524
                                                      Case 3:21-cv-00226-MMD-CLB Document 41 Filed 08/02/21 Page 4 of 5



                                                  1   relevance, since it makes no concrete statements: the most Ms. Winter says is that HH plans

                                                  2   “typically” contain anti-assignment provisions. See Dkt. 34-1, Winter Dec., ¶ 4. “Typically” is not

                                                  3   all, as Saint Mary’s pointed out in its concurrently filed Response. Ms. Winter also says nothing

                                                  4   about whether this is typically true in 2020 (the date of this EOC) or was “typically” true in 2019

                                                  5   or 2018 or 2017 when many of the claims were submitted. But Ms. Winter’s testimony, and her

                                                  6   opinion of the breadth and frequency of anti-assignment clauses in HH plan documents, is certainly

                                                  7   not “referred to” in Saint Mary’s complaint, nor is it “central” to Saint Mary’s claims (Ms. Winter

                                                  8   is not mentioned at all in the Complaint). Smith v. Wolf Performance Ammunition, 2:13-CV-2223

                                                  9   JCM NJK, 2015 WL 2359063, at *11 (D. Nev. May 18, 2015) (declining to consider an affidavit

                                                 10   attached to a 12(b)(6) motion or arguments relying thereon because it “is inappropriate for the court

                                                 11   to consider at the motion to dismiss stage.”)

                                                 12            CONCLUSION
             50 West Liberty Street, Suite 510
Snell & Wilmer




                                                 13            Based on the foregoing, Saint Mary’s requests the Court grant its Motion Strike.
                  Reno, Ne vada 89501
                     LAW OFFICES

                      775.785.5440




                                                 14
                           L.L.P.




                                                      Dated: August 2, 2021                                     SNELL & WILMER L.L.P.
                                                 15

                                                 16
                                                                                                            By: /s/ Janine C. Prupas
                                                 17                                                             William E. Peterson, Bar No. 1528
                                                                                                                Janine C. Prupas, Bar No. 9156
                                                 18                                                             50 West Liberty Street, Suite 510
                                                                                                                Reno, Nevada 89501
                                                 19
                                                                                                                Attorneys for Plaintiff
                                                 20

                                                 21

                                                 22

                                                 23

                                                 24

                                                 25

                                                 26

                                                 27

                                                 28

                                                                                                      -4-
                                                      4829-1804-9524
                                                      Case 3:21-cv-00226-MMD-CLB Document 41 Filed 08/02/21 Page 5 of 5



                                                  1                                   CERTIFICATE OF SERVICE
                                                  2            I hereby certify that on this date, I electronically filed the PLAINTIFF’S MOTION TO

                                                  3   STRIKE EVIDENCE IN SUPPORT OF DEFENDANTS’ MOTION TO DISMISS with the

                                                  4   Clerk of the Court for the U.S. District Court, District of Nevada by using the Court’s CM/ECF

                                                  5   system. Participants in the case who are registered CM/ECF users will be served by the CM/ECF

                                                  6   system.

                                                  7   DATED this 2nd day of August, 2021.
                                                  8
                                                                                                  /s/ D’Andrea Dunn
                                                  9                                              An employee of SNELL & WILMER L.L.P.
                                                 10

                                                 11

                                                 12
             50 West Liberty Street, Suite 510
Snell & Wilmer




                                                 13
                  Reno, Ne vada 89501
                     LAW OFFICES

                      775.785.5440




                                                 14
                           L.L.P.




                                                 15

                                                 16

                                                 17

                                                 18

                                                 19

                                                 20

                                                 21

                                                 22

                                                 23

                                                 24

                                                 25

                                                 26

                                                 27

                                                 28

                                                                                                  -5-
                                                      4829-1804-9524
